Citation Nr: 0404359	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  00-01 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis A.

2.  Entitlement to service connection for residuals of 
hepatitis C.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi. Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
March 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought.  

This case was before the Board in February 2003.  At that 
time the Board denied the veteran's claims, and the appellant 
appealed to United States Court of Appeals for Veterans 
Claims (hereinafter, "Court").  The Board had undertaken 
additional development on the issues.  Pursuant to a 
subsequent higher court decision, the Board's decision was 
vacated and remanded for reconsideration of the veteran's 
claims and for the RO's initial consideration of the evidence 
developed by the Board.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.   


REMAND

The Board conducted additional development of the claim, 
pursuant to 38 C.F.R. § 19.9(a)(2), in April 2002.  The 
development conducted by the Board was completed and, in 
accordance with the evidence developed, the Board denied the 
veteran's claims.  The appellant appealed to the Court.  
Pursuant to a recent decision by the Federal Circuit Court of 
Appeals, the case should have been remanded to the RO for 
review of the evidence in the first instance.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, the Board's decision was 
vacated and remanded for reconsideration of the veteran's 
claims and for the RO's initial consideration of the evidence 
developed by the Board.  The Board additionally observes that 
the veteran, through his representative, has also submitted 
additional evidence.  Such new evidence also has not been 
considered by the RO and also necessitates a return of the 
case to the RO for review, consideration and preparation of a 
supplemental statement of the case prior to a Board decision 
unless there has been a waiver of such referral.  
 
Accordingly, this case is REMANDED to the RO for the 
following actions:
 
1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).
 
2.  Thereafter, and after undertaking any 
other development deemed appropriate, the 
RO should readjudicate the claims for 
service connection, considering all 
pertinent evidence.  If the claims remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC) and which 
addresses all pertinent evidence, 
including that associated with the file 
since issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




